Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 11/20/18, 1/31/19, 7/2/19, 4/9/20 and 6/10/20 were considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show element #12 in figures 1 and 2 as described in the specification (PGPUB paragraph 44).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 5 and 10 are is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Seiji Takizawa (JP2010-160438) - IDS REF.
Regarding claim 1, Seiji Takizawa teaches an optical element, comprising:
a transparent substrate (21);
a lens layer (30,40) provided on the transparent substrate, and made of a transparent material including a split lens structure(40,43) including a plurality of split lenses (43) into which the split lens structure is divided by split lens surfaces-see figure 6 and paragraphs 62-77); and
a rib portion(50) formed between the split lenses and having a constant structure height in a range from 50% to 120% of a height of a highest point of the split lens structure (see figures 7-8; paragraph 69-77).
Regarding claim 5, Seiji Takizawa teaches an optical element stamper structure, comprising
a transparent substrate (21);
a lens layer (30, 40) provided on the transparent substrate, and made of a transparent material including a lens-like intaglio portion (for example: die is 
a groove portion (for firing rib 50) formed between the split lenses and having a constant structure depth in a range from 50% to 120% of a height of a lowest point of the lens-like intaglio portion (see figures 7-8 and paragraphs 76-78).
Regarding claim 10, Seiji Takizawa teaches a method for manufacturing an optical element including a split lens structure including a plurality of
split lenses (43) into which the split lens structure is divided by split surfaces, the method comprising:
supplying a transparent substrate film (see paragraphs 62-77);
supplying a transparent resin onto a surface of the substrate film on which the split lens structure is formed;
pressing the substrate film by a pressing roll to a mold roll including a stamper structure corresponding to the split lenses and having a surface on which a groove portion is formed, the groove portion formed through the stamper structure, having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure (see figures6-8);
curing the transparent resin; and
.
Claim(s) 1, 2, 5 AND 6 are is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Yoshita et al (US7053068).
Regarding claim 1, Yoshita et al teaches an optical element, comprising:
a transparent substrate (202; col. 12, lines 38-41);
a lens layer (207) provided on the transparent substrate (figure 6), and made of a transparent material (resin) including a split lens structure including a plurality of split lenses into which the split lens structure is divided by split lens surfaces; and
a rib portion(204) formed between the split lenses and having a constant structure height in a range from 50% to 120% of a height of a highest point of the split lens structure (see figures 6, 9 and 13; col. 12, lines 43-50, col. 14, lines 49-65, and col. 13, lines 1-35).
Regarding claim 2, Yoshita et al. the optical element according to claim 1, wherein the split lens structure includes a blazed structure, linear Fresnel lens structure, or cylindrical lens array structure in which the split lenses are arranged in parallel, and the rib portion (204) is linearly formed in a direction orthogonal to the split lens surfaces-see figure 6.

a transparent substrate (292);
a lens layer (207) provided on the transparent substrate, and made of a transparent material including a lens-like intaglio portion (for example: die is pressed –col. 13, lines 35-65) including a plurality of split lenses (see figure 6) into which the lens-like intaglio portion is divided by split lens surfaces; and
a groove portion (for forming rib 204) formed between the split lenses and having a constant structure depth in a range from 50% to 120% of a height of a lowest point of the lens-like intaglio portion (see figures 6,9 and 13; and col. 12, lines 43-50, col. 14, lines 49-65, and col. 13, lines 1-35).
Regarding claim 6, see Examiner’s notes in claim 2.
Claim(s) 1 AND 9 are is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Satoshi et al (JP2011-83998) - IDS REF.
Regarding claim 1, Satoshi et al teaches an optical element, comprising:
a transparent substrate (see figures 8-10);
a lens layer (220a) provided on the transparent substrate, and made of a transparent material including a split lens structure including a plurality of split lenses into which the split lens structure is divided by split lens surfaces-see figures 8-10); and

Regarding claim 9, see paragraphs 63 and 100.  
Claim(s) 1, 3, 5, 7, 9 and 10 are is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Robert Warren Jebens (GB2021807) - IDS REF.
Regarding claim 1, Robert Warren Jebens teaches an optical element, comprising:
a transparent substrate (21, 11; see figures 1-2);
a lens layer (23,24) provided on the transparent substrate, and made of a transparent material including a split lens structure including a plurality of split lenses into which the split lens structure is divided by split lens surfaces-(see figures 1-2; page 1, lines 89-101 and page 2, lines 92-102); and
a rib portion (25) formed between the split lenses and having a constant structure height in a range from 50% to 120% of a height of a highest point of the split lens structure (see figure 1-2; page 2, lines 92-102).
Regarding claim 3, the optical element according to claim 1, wherein the split lens structure includes a Fresnel lens structure (see figures 1-2) or micro Fresnel lens array structure in which the split lenses are arranged concentrically, and the rib 
Regarding claim 5, Robert Warren Jebens teaches an optical element stamper structure, comprising:
a transparent substrate (21, 11);
a lens layer(23,24) provided on the transparent substrate, and made of a transparent material including a lens-like intaglio portion including a plurality of split lenses into which the lens-like intaglio portion is divided by split lens surfaces (see figure 2); and
a groove portion (25) formed between the split lenses and having a constant structure depth in a range from 50% to 120% of a height of a lowest point of the lens-like intaglio portion (page 1, lines 38-90 and page 2, lines 92-102).
Regarding claim 7, the optical element stamper structure according to claim 5, wherein the lens-like intaglio portion includes a Fresnel lens structure (figures 1-2) or micro Fresnel lens array structure in which the split lenses are arranged concentrically, and the groove portion (25) is linearly formed to pass through a center of a concentric circle of each of the split lenses (figure 2).
Regarding claim 9, see page 2, lines 38-90.
Regarding claim 10, Robert Warren Jebens teaches a method for manufacturing an optical element including a split lens structure including a plurality of

supplying a transparent substrate film (21);
supplying a transparent resin onto a surface of the substrate film on which the split lens structure (23, 24) is formed;
pressing the substrate film by a pressing roll to a mold roll including a stamper structure corresponding to the split lenses and having a surface on which a groove portion is formed, the groove portion formed through the stamper structure, having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure (see figures 1-2; page 1, lines 89-101 and page 2, lines 92-102); curing the transparent resin; and peeling the substrate film from the mold roll.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshita et al. in view of Honda (US20060062969).
Regarding claim 10, Yoshita et al teaches  a method for manufacturing an optical element including a split lens structure including a plurality of split lenses into which the split lens structure is divided by split surfaces (col. 13, lines 35-65), the method comprising:
supplying a transparent substrate film (202);
supplying a transparent resin (207) onto a surface of the substrate film (202) on which the split lens structure is formed;
pressing the substrate film (stamper element); and the groove portion formed through th3 stamper structure, having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure; and curing the transparent resin.

and peeling the substrate film from the mold roll.
	This manufacturing method is known in the art for producing lenses, as taught by Honda.
	In the same field of endeavor, Honda teaches the method comprising:
supplying a transparent substrate film (2; paragraph 29); supplying a transparent resin (6; paragraphs 40, 42 and 47) onto a surface of the substrate film on which the split lens structure (Fresnel) is formed;
pressing the substrate film by a pressing roll (11,12; paragraph 35) to a mold roll(14)including a stamper structure corresponding to the split lenses (Fresnel lenses (3) and having a surface on which a groove portion is formed (see figure 1), the groove portion formed through the stamper structure (paragraph 60-61), having a constant structure depth in a range from 50% to 120% of a depth of a lowest point of the stamper structure; curing the transparent resin (via element #15; paragraph 67-68); and peeling the substrate film from the mold roll (paragraph 69).
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this manufacturing process is a methodology for producing optical elements with good optical quality. 
Claims 4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Warren Jebens (GB2021807) in view of Shin Yuichi (JP200498538-) IDS REF.
Regarding claim 4, Robert Warren Jebens teaches the optical element according to claim 3, wherein a width of the rib portion is constant along the path way to the side of the concentric circles. Robert Warren Jebens teaches using a pathway to flow material and remove air. However, Robert Warren Jebens fails to specifically to disclose the width of the rib portion is narrow on an outer peripheral side of the concentric circles.
	In the same field of endeavor, Shin Yuichi teaches the optical element according to claim 1, wherein the split lens structure includes a Fresnel lens structure (see figures 3 and 1, 2  or 4) or micro Fresnel lens array structure in which the split lenses are arranged concentrically, and the rib portion (25, RP, RC) is linearly formed to pass through a center of a concentric circle of each of the split lenses (see figures 1-4 and paragraphs 22-25 and 31-40); and wherein a width of the rib portion is narrow on an outer peripheral side (see figure4 embodiment) of the concentric circles. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Robert Warren Jebens to include narrowing rib for flow, as taught by Shin Yuichi, since it 
Regarding claims 8, see Examiner’s notes in claim 4. 
Regarding claim 11, see Examiner’s notes in claim 4 and figures 1-4 of Yuichi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagome (US201000118516) teaches a stamper for creating optical elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ALICIA M HARRINGTON/                                                              Primary Examiner, Art Unit 2872                                                                                                                                          





AMH